Title: To George Washington from Henry Knox, 17 April 1791
From: Knox, Henry
To: Washington, George


Private 
SirPhiladelphia 17th April 1791   
Mr Eveleigh the Comptroller of the Treasury died yesterday. There will be a number of candidates for his office, who will urge their several pretensions with some specious, and perhaps some weighty arguments.
Having been taught by your goodness to address myself to you unreservedly, and knowing your desire to learn through different mediums, existing opinions relative to candidates, I take the liberty of transmitting you mine, on this occasion.
From the view I have taken of ⟨mutilated⟩ subject, it appears to me, that more personal political and official considerations unite in favor of Mr Wolcott the present auditor of the treasury as a proper character to succeed Mr Eveleigh than in any other person within my knowledge.
He is in the exercise of habits necessary to the investigations of public accounts, and eminently possesses the talents to form proper judgements of the cases which may be in his department.

Should he not be appointed the State of Connecticut may think itself neglected, as some of its citizens are of opinion that it has not its proportion of the great offices of government.
And there appears to be a propriety and fitness, in advancing persons of integrity and highly approved conduct from a lower to an higher grade. And I beg leave to observe that this appointment would be most acceptable to the secretary of the treasury. A circumstance of great importance in the harmonious conducting of the business of the treasury.
The general principle which you have been pleased justly to adopt of distributing offices according to the divisions of eastern middle and southern states may have its operation in this case, as a character from a southern state may be found for the auditors office.
Mr Kean of South Carolina has been mentiond for the auditor. But he informs me, that he is of opinion, the duties would require too intense an application, for the infirm state of his health.
Being upon the subject of offices I beg leave further to state that Judge Pendleton district Judge of Georgia has requested me to mention his name to you as a candidate for the vacancy in the circuit Court occasioned by Mr Rutledges resignation. In your tour you will be able to obtain all necessary information relative to him. I have the honor to be sir with perfect respect Your Obedient Servant

H. Knox

